107 F.3d 870
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Andre R. JENNINGS, Plaintiff-Appellant,v.SHERIFF, LAKE COUNTY, OHIO, In Individual and OfficialCapacities;  Frank Bruno, Deputy Sheriff, Captain, at LakeCounty Adult Detention Center, in Individual and OfficialCapacities, Defendants-Appellees.
No. 95-3886.
United States Court of Appeals, Sixth Circuit.
Feb. 13, 1997.

1
Before:  KENNEDY, NELSON, and VAN GRAAFEILAND,* Circuit Judges.

ORDER

2
Andre R. Jennings, an Ohio resident, appeals pro se a district court judgment dismissing his civil rights complaint as frivolous, pursuant to 28 U.S.C. § 1915(d).  This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Jennings filed this action against the sheriff and deputy sheriff of Lake County, Ohio, seeking declaratory, injunctive, and monetary relief.  Jennings complained that he had been denied visitation with his children when held for four months as a pretrial detainee at the county jail, due to a jail policy against visits by minors.  The district court sua sponte dismissed the complaint as frivolous, concluding that Jennings had no liberty interest in visitation.


4
Upon review, we affirm the dismissal of this complaint for the reason stated by the district court.  Rule 9(b)(3), Rules of the Sixth Circuit.



*
 The Honorable Ellsworth A. Van Graafeiland, Circuit Judge, United States Court of Appeals for the Second Circuit, sitting by designation